Citation Nr: 0722203	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-29 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to service-connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to service-connected diabetes mellitus.  

3.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDINGS OF FACT

1.  The veteran does not have peripheral neuropathy of the 
upper extremities.  

2.  The veteran does not have peripheral neuropathy of the 
lower extremities.  

3.  The veteran does not have erectile dysfunction.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral 
neuropathy of the upper extremities have not been met.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

2.  The criteria for service connection for peripheral 
neuropathy of the lower extremities have not been met.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

3.  The criteria for service connection for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was not provided with notice as to 
the assignment of disability ratings and effective dates.  
However, no prejudice can result to the veteran from this 
defect in notice.  As the Board is denying his claims for 
service connection, any questions regarding these downstream 
elements are moot.  

VA satisfied the remaining duty to notify by means of a 
letter dated in October 2003.  This letter was provided to 
the veteran prior to the initial adjudication by the RO in 
April 2004.  The veteran was informed of the requirements of 
a successful 




service connection claim, and of his and VA's respective 
duties in obtaining evidence.  He was asked to submit 
information and/or evidence, including that in his 
possession, to the RO.  The content and timing of this notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Service medical records are associated with the claims file, 
as are records and reports from VA health treatment 
providers.  The veteran has not sought VA assistance in 
obtaining any other evidence.  An appropriate VA examination 
was afforded the veteran in February 2004.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  


Service Connection

The veteran contends that he suffers from tingling and 
numbness of his extremities and is unable to achieve an 
erection, penetration, or ejaculation.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (2006); 38 C.F.R. § 3.303(a) 
(2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  





Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310 (2006).  Similarly, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service- 
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2006).  Additionally, the Board notes that 38 C.F.R. § 
3.310, the regulation which governs claims for secondary 
service connection, has been amended recently.  The intended 
effect of this amendment is to conform VA regulations to the 
Allen decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.

Organic diseases of the nervous system that becomes manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of service, shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service. 38 C.F.R. § 3.307(a)(6)(iii) (2006); McCartt v. 
West, 12 Vet. App. 164, 166 (1999).  These diseases include 
acute and subacute peripheral neuropathy.  38 C.F.R. § 
3.309(e).  Evidence of record 




demonstrates that the veteran had service in the Republic of 
Vietnam during the Vietnam era.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service medical records contain no complaints of or treatment 
for peripheral neuropathy or erectile dysfunction.  A 
separation report of medical examination from October 1967 
showed the veteran to have normal neurologic and 
genitourinary system clinical evaluations.  

An August 2003 VA outpatient psychiatric note contains the 
veteran's report that his libido was very low but makes no 
mention of erectile dysfunction.  In February 2004, the 
veteran underwent VA examination to determine the nature of 
his claimed peripheral neuropathy and erectile dysfunction.  
The veteran reported occasional tingling of his feet that 
comes and goes but does not stay.  The examiner found no 
evidence of erectile dysfunction.  Upon examination, the 
examiner found normal reflexes and normal vibratory sensation 
in the upper and lower extremities.  In the diagnosis section 
of the report, the examiner stated that there was no evidence 
of peripheral neuropathy of the upper or lower extremities 
and no evidence of erectile dysfunction.  This examiner 
indicated that he had reviewed the veteran's claims file in 
conjunction with the examination.  

The Board acknowledges the veteran's statements that he 
suffers from peripheral neuropathy and erectile dysfunction.  
As a layperson he is competent to describe his symptoms but 
he is not competent to provide a medical diagnosis.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  





No competent evidence of record shows the veteran to suffer 
from peripheral neuropathy or erectile dysfunction.  The only 
competent evidence addressing these issues is the February 
2004 VA examination, and indicates that the veteran does not 
have the claimed conditions.  Neither the veteran nor the 
Board is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  The Board acknowledges the 
veteran's statements that he suffers from peripheral 
neuropathy and erectile dysfunction.  While the veteran is 
competent to describe observable symptoms, as a layperson he 
is not competent to provide a medical diagnosis.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Regardless of whether entitlement to service connection for 
disease or injury is sought on a direct, presumptive, or 
secondary basis, such entitlement is limited to cases in 
which the veteran has the claimed disability.  See 38 
U.S.C.A. § 1110.  Hence, in the absence of proof of a present 
disability there can be no valid claim for service 
connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran's claim for service connection for peripheral 
neuropathy of the upper and lower extremities and for 
erectile dysfunction must be denied because the first 
essential criterion for the grant of service connection, 
competent evidence of the disability for which service 
connection is sought, has not been met.  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  Id.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule as required by 



law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for peripheral neuropathy 
of the upper extremities, to include as secondary to service-
connected diabetes mellitus, is denied.  

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, to include as secondary to service-
connected diabetes mellitus, is denied.  

Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected diabetes 
mellitus, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


